                                          Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 1 of 13




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     IMESH PERERA,                                      Case No. 21-cv-04136-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION FOR
                                   9              v.                                        TEMPORARY RESTRAINING ORDER
                                  10     DAVID W. JENNINGS, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                               Petitioner-Plaintiff Imesh Perera filed a petition for writ of habeas corpus and complaint for
                                  13

                                  14   injunctive and declarative relief in this action on June 1, 2021 against Respondent-Defendants U.S.

                                  15   Immigration and Customs Enforcement (“ICE”) San Francisco Field Office Director David W.

                                  16   Jennings, Acting ICE Director Tae D. Johnson, DHS Secretary Alejandro Mayorkas, and Attorney
                                  17
                                       General Merrick Garland (collectively “Defendants”). ECF 1; Compl., ECF 18-2. Perera
                                  18
                                       simultaneously filed a motion seeking a temporary restraining order (“TRO”) and an order to show
                                  19
                                       cause why a preliminary injunction should not issue. ECF 4; Mot., ECF 18-3. The Court ordered
                                  20
                                       that notice be given to Defendants and held a motion hearing on June 10, 2021.
                                  21

                                  22           As set forth below, Perera’s motion is GRANTED. Respondents-Defendants, and their

                                  23   agents and employees, are ORDERED TO SHOW CAUSE before this Court why a preliminary
                                  24   injunction should not issue under the same terms as this temporary restraining order. The hearing
                                  25
                                       on the Order to Show Cause will be held on July 15, 2021 at 9:00 am. Briefing shall be submitted
                                  26
                                       as provided in the Order Granting Motion for Temporary Restraining Order.
                                  27
                                          I.      BACKGROUND
                                  28
                                          Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 2 of 13




                                              The declarations and associated exhibits of Judah Lakin and Scott Mossman establish the
                                   1

                                   2   following facts. See Lakin Decl., ECF 1-1; Mossman Decl., ECF 18-1. Perera was born in Sri Lanka

                                   3   in 1990 to Marian and Prince Perera. Perera and his family came to the United States in 2002 based

                                   4   on his mother’s H-1B visa. Mossman Decl. ¶ 4. Along with the rest of his family, Perera adjusted
                                   5
                                       to lawful permanent resident status in 2007. Id. ¶ 5. His parents became U.S. citizens in 2012. Id.
                                   6
                                       On May 21, 2010, Perera was convicted in the Superior Court of California, County of Placer, for
                                   7
                                       transportation of a controlled substance in violation of California Health and Safety Code §
                                   8
                                       11379(a). Id. ¶ 6. On August 18, 2010, Mr. Perera and ten co-defendants were indicted on federal
                                   9

                                  10   controlled substances charges in the U.S. District Court for the Eastern District of California. Id. On

                                  11   March 20, 2015, Perera pled guilty to conspiracy to distribute and possess with intent to distribute
                                  12   MDMA and BZP in violation of 21 U.S.C. §§ 846 and 841(a)(1). Id. ¶ 7. Because Perera had spent
Northern District of California
 United States District Court




                                  13
                                       nearly five years in custody at that point, the court ordered him released at the time of the plea. Id.
                                  14
                                       On September 10, 2015, the court sentenced Perera to 50 months with credit for time served and a
                                  15
                                       term of supervised release of 36 months. Id.
                                  16

                                  17          The past six years have proved transformative for Perera. He has successfully completed

                                  18   probation and avoided further criminal arrests or charges. Perera Decl. ¶¶ 13-15; Lakin Decl. at Ex.

                                  19   F (Letter from Probation Officer). He has pursued a college education, studying real estate and
                                  20   business administration, while working full-time. Perera Decl. ¶ 16; Lakin Decl. at Ex. K (Sierra
                                  21
                                       College Transcript), Ex. L (Letter from counselor at Sierra College), Ex. Q (Letter from program
                                  22
                                       technician at Sierra College). He has climbed the ranks at Safeway, earning five promotions in four
                                  23
                                       years and ultimately becoming a store director responsible for 130 employees. Perera Decl. ¶ 17-
                                  24

                                  25   19. He has committed himself to spiritual development and devotion as well as his church

                                  26   community. Perera Decl. ¶¶ 13, 30; Lakin Decl. at Ex. C (Letter from Marian and Prince Perera);

                                  27   Lakin Decl. at Ex. M (Letter from Perera’s Priest). He is engaged to a U.S. citizen, who is pregnant
                                  28
                                       with their first child, a son. Lakin Decl. at Ex. D (Letter from Chloe Enriquez). He bought a home
                                                                                          2
                                          Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 3 of 13




                                       so his son would have somewhere “safe and secure” to grow up. Perera Decl. ¶ 18. As Perera
                                   1

                                   2   explains: “I now know that time is the one thing you can’t get back and I have lived my life every

                                   3   day since being released from federal custody with that understanding.” Perera Decl. ¶ 15.

                                   4            On April 21, 2021, ICE took Perera into custody and initiated removal proceedings.
                                   5
                                       Mossman Decl. ¶ 8. Since then, ICE has detained Perera at Golden State Annex, a private detention
                                   6
                                       facility in McFarland, California. Id. ICE refused Perera the opportunity to post a bond for release
                                   7
                                       from custody during the removal proceedings. Id. ¶¶ 8, 15. On May 25, 2021, Perera denied the
                                   8
                                       charge of removability against him. Id. ¶ 13. If the immigration judge ultimately sustains the charge
                                   9

                                  10   of removability, Perera intends to apply for withholding of removal to Sri Lanka pursuant to INA §

                                  11   241(b)(3), 8 U.S.C. § 1231(b)(3) and the Convention Against Torture, and deferral of removal under
                                  12   the Convention Against Torture. Id. ¶ 14; see also Perera Decl. ¶ 31. In particular, country conditions
Northern District of California
 United States District Court




                                  13
                                       research indicates that Sri Lankan government officials incite and acquiesce in violence against
                                  14
                                       Christians. Id.
                                  15
                                                On June 1, 2021, Perera filed the petition, complaint, and instant motion for a temporary
                                  16

                                  17   restraining order. ECF 1; ECF 4. The same day, the Court issued an order directing Defendants to

                                  18   respond to the motion and directing Perera to serve Defendants with notice of the order via email.

                                  19   See ECF 8. Plaintiff has confirmed service as authorized. ECF 9. On June 7, 2021, Defendants filed
                                  20   an opposition brief. Opp., ECF 20. On June 8, 2021, with permission of the Court, Perera filed a
                                  21
                                       reply brief. Reply, ECF 22.
                                  22
                                          II.      JURISDICTION
                                  23
                                                The Court first considers whether jurisdiction lies within this district. ICE is currently
                                  24

                                  25   detaining Perera at the Golden State Annex facility in McFarland, CA. Golden State Annex is a

                                  26   private facility that falls within the area of responsibility of the San Francisco Field Office of ICE

                                  27   Enforcement and Removal Operations. Respondent-Defendant Jennings is the Field Office Director
                                  28
                                       of ICE’s San Francisco Field Office. Compl. ¶¶ 12, 16, 39.
                                                                                       3
                                           Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 4 of 13




                                                  In Rumsfeld v. Padilla, the Supreme Court applied the “immediate custodian rule” to a
                                   1

                                   2   habeas petition filed by a U.S. citizen detained in military custody in South Carolina. 542 U.S. 430-

                                   3   432 (2004). The immediate custodian rule is the long-held “default rule” that the proper respondent

                                   4   to a habeas petition challenging present physical confinement “is the warden of the facility where
                                   5
                                       [a] prisoner is being held, not the Attorney General or some other remote supervisory official.” Id.
                                   6
                                       at 435–39. Padilla refused to decide who the proper respondent is in the immigration detention
                                   7
                                       context, however.
                                   8
                                                  “Courts in this district repeatedly have held, both before and since Lopez-Marroquin,1 that
                                   9

                                  10   Padilla does not extend to cases such as this one where the immediate custodian lacks any actual

                                  11   authority over the immigrant detainee.” Domingo v. Barr, No. 20-CV-06089-YGR, 2020 WL
                                  12   5798238, at *2 (N.D. Cal. Sept. 29, 2020). This Court concurs with the approach taken by Judge
Northern District of California
 United States District Court




                                  13
                                       Yvonne Gonzalez Rogers in Domingo as well as other courts in and beyond this district. See, e.g.,
                                  14
                                       Montoya Echeverria v. Barr, No. 20-CV-02917-JSC, 2020 WL 2759731, at *3-4 (N.D. Cal. May
                                  15
                                       27, 2020); Zepeda Rivas v. Jennings, No. 20-CV-02731-VC, 2020 WL 2059848, at *2 (N.D. Cal.
                                  16

                                  17   April 29, 2020); Rodriguez Sanchez v. Decker, No. 18-CV-8798 (AJN), 2019 WL 3840977, at *2

                                  18   (S.D.N.Y. Aug. 15, 2019); Saravia v. Sessions, 280 F. Supp. 3d 1168, 1187 (N.D. Cal. 2017). As

                                  19   such, this Court has subject matter jurisdiction and may grant relief pursuant to 28 U.S.C. § 2241.
                                  20       III.      LEGAL STANDARD
                                  21
                                                  The standard for issuing a temporary restraining order is identical to the standard for issuing
                                  22
                                       a preliminary injunction. Stuhlbarg Int'l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832, 839
                                  23
                                       n.7 (9th Cir. 2001); Lockheed Missile & Space Co. v. Hughes Aircraft, 887 F. Supp. 1320, 1323
                                  24

                                  25

                                  26   1
                                         In Lopez-Marroquin v. Barr, the Ninth Circuit issued an order in which it transferred a habeas
                                  27   petition to immigration detention to the United States District Court for the Southern District of
                                       California. No. 18-72922, 2020 WL 1808002 (9th Cir. Apr. 9, 2020). The paragraph-long order
                                  28   cited to Padilla, but did not offer any facts about the petition, which was originally filed as an
                                       emergency motion to remand pursuant to the All Writs Act. Id.
                                                                                          4
                                          Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 5 of 13




                                       (N.D. Cal. 1995). An injunction is a matter of equitable discretion and is “an extraordinary remedy
                                   1

                                   2   that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter

                                   3   v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008). A plaintiff seeking preliminary

                                   4   injunctive relief must establish “[1] that he is likely to succeed on the merits, [2] that he is likely to
                                   5
                                       suffer irreparable harm in the absence of preliminary relief, [3] that the balance of equities tips in
                                   6
                                       his favor, and [4] that an injunction is in the public interest.” Id. at 20. “[I]f a plaintiff can only show
                                   7
                                       that there are serious questions going to the merits – a lesser showing than likelihood of success on
                                   8
                                       the merits – then a preliminary injunction may still issue if the balance of hardships tips sharply in
                                   9

                                  10   the plaintiff's favor, and the other two Winter factors are satisfied.” Friends of the Wild Swan v.

                                  11   Weber, 767 F.3d 936, 942 (9th Cir. 2014) (internal quotation marks and citations omitted).
                                  12       IV.      DISCUSSION
Northern District of California
 United States District Court




                                  13
                                           A. Analysis
                                  14
                                                 1. Likelihood of Success on the Merits
                                  15
                                                 The Court begins its analysis by considering Perera’s showing on the first Winter factor,
                                  16

                                  17   likelihood of success on the merits. Perera argues that 8 U.S.C. § 1226(c), as applied to him, is

                                  18   unconstitutional under the Due Process Clause. Mot. at 11-18. The Due Process Clause of the Fifth

                                  19   Amendment to the United States Constitution forbids the government from depriving a person of
                                  20   life, liberty, or property without due process of law. U.S. Const. Amend. V. The protection applies
                                  21
                                       to “all ‘persons’ within the United States, including aliens, whether their presence here is lawful,
                                  22
                                       unlawful, temporary, or permanent.” Zadvydas v. Davis, 533 U.S. 678, 693 (2001). 28 U.S.C. §
                                  23
                                       2241(c)(3) authorizes a district court to grant a writ of habeas corpus whenever a petitioner is “in
                                  24

                                  25   custody in violation of the Constitution or laws or treaties of the United States.” This includes claims

                                  26   by non-citizens challenging the constitutionality of their detention without bail. Demore v. Kim, 538

                                  27   U.S. 510, 516-17 (2003). Detention violates due process absent “adequate procedural protections”
                                  28
                                       or “special justification[s]” sufficient to outweigh one's “‘constitutionally protected interest in
                                                                                        5
                                          Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 6 of 13




                                       avoiding physical restraint.’” Zadvydas, 533 U.S. at 690 (quoting Kansas v. Hendricks, 521 U.S.
                                   1

                                   2   346, 356 (1997)).

                                   3          At issue here is Perera’s detention under 8 U.S.C. § 1226(c). Federal immigration law

                                   4   authorizes DHS to arrest and initially detain an alien who has entered the United States and is
                                   5
                                       believed to be removable. 8 U.S.C. § 1226(a). Certain classes of non-citizens are subject to
                                   6
                                       mandatory detention and may not, under the text of § 1226(c), be released until the removal
                                   7
                                       proceedings conclude. Jennings v. Rodriguez, 138 S. Ct. 830, 837-38 (2018). For example, non-
                                   8
                                       citizens who have committed certain crimes of “moral turpitude” are subject to mandatory detention.
                                   9

                                  10   8 U.S.C. §§ 1226(c), 1227(a)(2)(A)(ii) (“Any alien who at any time after admission is convicted of

                                  11   two or more crimes involving moral turpitude ... is deportable.”).
                                  12          Courts routinely review as-applied constitutional challenges to § 1226(c) detention. See, e.g.,
Northern District of California
 United States District Court




                                  13
                                       Romero Romero v. Wolf, No. 20-CV-08031-TSH, 2021 WL 254435, at *2 (N.D. Cal. Jan. 26, 2021);
                                  14
                                       Arizmendi v. Kelly, No. CV-17-4791-JAT (DMF), 2018 WL 3912279, at *4 (D. Ariz. July 23, 2018),
                                  15
                                       report and recommendation adopted, No. CV-17-04791-PHX-JAT, 2018 WL 3872228 (D. Ariz.
                                  16

                                  17   Aug. 15, 2018); Rodriguez v. Barr, 488 F. Supp. 3d 29, 37 (W.D.N.Y. 2020); Martinez-Done v.

                                  18   Decker, 56 F. Supp. 3d 535 (S.D.N.Y. 2014); see also Nielsen v. Preap, 139 S. Ct. 954, 972 (2019)

                                  19   (“Our decision today on the meaning of [§ 1226(c)] does not foreclose as-applied challenges—that
                                  20   is, constitutional challenges to applications of the statute as we have now read it.”). A lawful
                                  21
                                       permanent resident detained under § 1226(c) “could be entitled to an individualized determination
                                  22
                                       as to his risk of flight and dangerousness if the continued detention became unreasonable or
                                  23
                                       unjustified”—such as if there were “an unreasonable delay by the [government] in pursuing and
                                  24

                                  25   completing deportation proceedings.” Demore, 538 U.S. at 532, (Kennedy, J., concurring) (citations

                                  26   omitted); see also Preap, 139 S. Ct. at 982, 985 (Section 1226(c) “creates serious constitutional

                                  27   problems” by denying a bond hearing to a noncitizen “who committed a crime many years before
                                  28
                                       and has since reformed, living productively in a community” (Breyer, J., dissenting)). In this case,
                                                                                        6
                                           Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 7 of 13




                                       review is prompted by the fact that ICE delayed Perera’s detention for six years, three years of which
                                   1

                                   2   he was on federal supervised release, and thus his whereabouts were continuously known to the

                                   3   government.

                                   4            In sum, the Court must decide whether § 1226(c), as applied here, violates Perera’s Fifth
                                   5
                                       Amendment procedural due process rights. “The fundamental requirement of due process is the
                                   6
                                       opportunity to be heard at a meaningful time and in a meaningful manner.” Mathews v. Eldridge,
                                   7
                                       424 U.S. 319, 333 (1976) (quotation omitted). Under Mathews, the “specific dictates of due process
                                   8
                                       generally requires consideration of three distinct factors: First, the private interest that will be
                                   9

                                  10   affected by the official action; second, the risk of an erroneous deprivation of such interest through

                                  11   the procedures used, and the probable value, if any, of additional or substitute procedural safeguards;
                                  12   and finally, the Government’s interest, including the function involved and the fiscal and
Northern District of California
 United States District Court




                                  13
                                       administrative burdens that the additional or substitute procedural requirements would entail.” 424
                                  14
                                       U.S. at 335. The Court finds that the Mathews factors unquestionably weigh in favor of Perera.2
                                  15
                                                First, the main private interest at stake in the instant matter is Perera’s “[f]reedom from
                                  16

                                  17   imprisonment—from government custody, detention, or other forms of physical restraint.”

                                  18   Zadvydas, 533 U.S. at 690. Perera has an overwhelming interest here—regardless of the length of

                                  19   his immigration detention—because “any length of detention implicates the same” fundamental
                                  20   rights. Rajnish v. Jennings, No. 3:20-cv-07819-WHO, 2020 WL 7626414, at *6 (N.D. Cal. Dec. 22,
                                  21
                                       2020).
                                  22
                                                Second, the risk of an erroneous deprivation is substantial. Put another way, the value of
                                  23
                                       providing Perera with a hearing is high. Rajnish, 2020 WL 7626414, at *9. While it is not the
                                  24

                                  25
                                       2
                                  26    Acknowledging that Perera bears the burden of proving a TRO should issue, the Court
                                       nonetheless highlights that Defendants’ discussion of Mathews was limited to a single footnote.
                                  27   Opp. Br. at 17, fn. 3. In that footnote, the Defendants’ state only that Mathews in inapplicable here
                                       because Perera’s detention is constitutional and mandatory. Id. But this contention ignores that
                                  28   Perera is making an as applied challenge to his detention, which Preap explicitly permits. Preap,
                                       139 S. Ct. at 972.
                                                                                          7
                                          Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 8 of 13




                                       province of this Court to make a finding as to whether Perera is a flight risk or poses a danger to the
                                   1

                                   2   community, the Court determines that the record is abound with evidence that would support such

                                   3   a finding by the immigration judge (“IJ”). Perera has submitted evidence showing his rehabilitation

                                   4   since incarceration. After spending five years incarcerated for a crime he committed as a teenager,
                                   5
                                       he has completed probation and avoided further criminal arrests or charges. Perera Decl. ¶¶ 13-15;
                                   6
                                       Letter from Probation Officer. Beyond that, he has committed himself to his education, his career,
                                   7
                                       his church, and his growing family. Perera Decl. ¶ 13, 15-19, 30; Sierra College Transcript; Letter
                                   8
                                       from counselor at Sierra College; Letter from program technician at Sierra College; Letter from
                                   9

                                  10   Marian and Prince Perera; Letter from Perera’s Priest; Letter from Chloe Enriquez; see also Preap,

                                  11   139 S. Ct. at 982 (emphasizing the constitutional concern implicated by denying a non-citizen a
                                  12   bond hearing “who committed a crime many years before and has since reformed, living
Northern District of California
 United States District Court




                                  13
                                       productively in a community”). However, to date, no neutral decisionmaker has considered and
                                  14
                                       weighed this evidence. The IJ declined to reconsider ICE’s detention decision, accepting ICE’s
                                  15
                                       argument that the IJ lacked authority under § 1226(c). Mossman Decl. ¶¶ 15-16. Perera’s subsequent
                                  16

                                  17   release request to ICE on May 25, 2021 was apparently summarily denied by the same ICE

                                  18   employees without consideration of any of Perera’s ample evidence of his rehabilitation and roots

                                  19   in the community. Lakin Decl. ¶¶ 5-7. On this record, the risk of an erroneous decision is substantial
                                  20   absent a neutral decisionmaker’s review. See Rodriguez, 488 F. Supp. 3d at 42 (finding significant
                                  21
                                       risk of erroneous deprivation where petitioner had to prove to a DHS official, as opposed to a neutral
                                  22
                                       decisionmaker, that he did not pose a danger or present a flight risk). That there is no remotely
                                  23
                                       certain end in sight to Perera’s custody only raises the risk of erroneous deprivation.
                                  24

                                  25          Third, the government’s interest is low. The government certainly has an interest “in efficient

                                  26   administration of the immigration laws at the border,” Landon v. Plasencia, 459 U.S. 21, 34 (1982),

                                  27   and in the “fiscal and administrative burdens that the additional or substitute procedural requirement
                                  28
                                       would entail,” Mathews, 424 U.S. at 335. But the Court emphasizes that the interest at stake is not
                                                                                      8
                                          Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 9 of 13




                                       whether the government may detain Perera, but whether they may do so without providing him an
                                   1

                                   2   individualized bond hearing. See Lopez Reyes v. Bonnar, 362 F. Supp. 3d 765, 777 (N.D. Cal 2019)

                                   3   (“the governmental issue at stake in this motion is the ability to detain Petitioner without providing

                                   4   him with [a] bond hearing, not whether the government may continue to detain him.”(emphasis in
                                   5
                                       original)); see also Zerezghi v. USCIS, 955 F.3d 802, 810 (9th Cir. 2020) (explaining that while the
                                   6
                                       government’s general interest in immigration enforcement is substantial, the third Mathews factor
                                   7
                                       focuses on its specific interest in the procedures it is using for enforcement rather than on the
                                   8
                                       government’s general interest). Requiring the government to provide Perera with a bond hearing
                                   9

                                  10   does not meaningfully undermine the government’s interest in detaining non-citizens who pose a

                                  11   danger to the community or are a flight risk. “[T]he government has no legitimate interest in
                                  12   detaining individuals who have been determined not to be a danger to the community and whose
Northern District of California
 United States District Court




                                  13
                                       appearance at future immigration proceedings can be reasonably ensured by a lesser bond or
                                  14
                                       alternative conditions.” Hernandez, 872 F.3d at 994. The government’s interest in denying Perera
                                  15
                                       an individualized bond hearing is further diluted by the fact that it waited six years to detain him.
                                  16

                                  17   ICE was aware of Perera’s potential removability as early as 2010, and completed paperwork to

                                  18   complete a removal case against him in 2017. Yet the government chose not to initiate proceedings

                                  19   against Perera until April 2021. This time lapse significantly undermines the government’s interest
                                  20   in mandatorily detaining him. See Opp. at 20 (suggesting that the government has a strong interest
                                  21
                                       in the quick execution of removal orders).
                                  22
                                              Balancing the Mathews factors, it is clear that Perera is likely to succeed in establishing his
                                  23
                                       due process right to an individualized bond hearing. Perera’s interest is grave, as his fundamental
                                  24

                                  25   rights are implicated. A hearing would serve a valuable purpose in combatting any erroneous

                                  26   deprivation of Perera’s constitutional rights. And the government's interest is not seriously

                                  27   undermined, as the relief Perera requests will still allow the government ample opportunity to
                                  28
                                       demonstrate that Perera’s detention is justified. In sum, the Court finds that Perera is likely to
                                                                                        9
                                         Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 10 of 13




                                       establish that § 1226(c) is unconstitutional as applied to him, and that his continued detention,
                                   1

                                   2   without an individualized bond hearing, violates the Due Process Clause.

                                   3          2. Irreparable Harm

                                   4          The Court finds that Perera will face irreparable harm absent relief. “It is well established
                                   5
                                       that the deprivation of constitutional rights ‘unquestionably constitutes irreparable injury.’”
                                   6
                                       Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347,
                                   7
                                       373 (1976)). Because Perera is likely to succeed on the merits of his due process claim, he has
                                   8
                                       “carried [his] burden as to irreparable harm.” Hernandez, 872 F.3d at 995.
                                   9

                                  10          The Ninth Circuit has highlighted the irreparable harms imposed on anyone subject to

                                  11   immigration detention, such as “subpar medical and psychiatric care in ICE detention facilities, the
                                  12   economic burdens imposed on detainees and their families as a result of detention, and the collateral
Northern District of California
 United States District Court




                                  13
                                       harms to children of detainees whose parents are detained.” Id. And there is copious evidence in the
                                  14
                                       record about the harm that Perera, in particular, will face, should he continue to be detained without
                                  15
                                       the possibility of bond. First and foremost, any loss of liberty is fundamental and substantial. See
                                  16

                                  17   Singh v. Holder, 638 F.3d 1196, 1204 (9th Cir. 2011). In Perera’s case, his first child is due in a few

                                  18   months. Mot. at 6. Being absent for this once-in-a-lifetime occasion is his “worst nightmare,” a “loss

                                  19   [he] will never be able to recover from,” and “a moment [he] will never be able to get back.” Perera
                                  20   Decl. ¶ 29. Perera also stands to lose his job as a store director at Safeway and, consequently, his
                                  21
                                       home. Id. ¶¶ 19, 28. Finally, Perera’s fiancé stands to face additional psychological harms. Perera
                                  22
                                       Decl. ¶ 27; Letter from Chloe Enriquez; Lakin Decl. at Ex. CC (Letter from Dr. Amanda Lea Poe);
                                  23
                                       see Jorge M. F. v. Wilkinson, No. 21-CV-01434-JST, 2021 WL 783561, at *3 (N.D. Cal. Mar. 1,
                                  24

                                  25   2021) (recognizing the severe economic hardship and psychological harm family members of

                                  26   detainees can face).

                                  27          3. Balance of Equities and Public Interest
                                  28
                                              Finally, the balance of the equities and the public interest tip sharply in favor granting
                                                                                      10
                                         Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 11 of 13




                                       injunctive relief. “When the government is a party, these last two [Winter] factors merge.” Drakes
                                   1

                                   2   Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014) (citing Nken v. Holder, 556 U.S. 418,

                                   3   435 (2009)). The balance of the equities weigh strongly in favor of granting Perera relief. As

                                   4   discussed at length above, Perera has a strong interest in an individualized bond hearing so he can
                                   5
                                       exercise his rights under the Constitution and have the chance to abate the imminent harms described
                                   6
                                       above. And granting relief would not deprive the government of the opportunity to prove to a neutral
                                   7
                                       decisionmaker whether Perera poses a threat to the community or a flight risk such that detainment
                                   8
                                       is necessary. Similarly, the public has a strong interest in upholding constitutional rights. See
                                   9

                                  10   Preminger v. Principi, 422 F.3d 815, 826 (9th Cir. 2005) (“Generally, public interest concerns are

                                  11   implicated when a constitutional right has been violated, because all citizens have a stake in
                                  12   upholding the Constitution.”). The public is also served by ensuring that the government does not
Northern District of California
 United States District Court




                                  13
                                       expend its resources to detain individuals unnecessarily and without adequate process. Lopez v.
                                  14
                                       Heckler, 713 F.2d 1432, 1437 (9th Cir. 1983) (“Society’s interest lies on the side of affording fair
                                  15
                                       procedures to all persons, even though the expenditure of governmental funds is required.”).
                                  16

                                  17      B. Burden of Proof at Bond Hearing

                                  18          Perera contends that if the Court orders an individualized bond hearing, “the government

                                  19   should bear the burden at that hearing of proving by clear and convincing evidence that Mr. Perera
                                  20   poses a danger or flight risk to justify his continued detention.” Mot. at 18. This Court agrees, and
                                  21
                                       Defendants do not argue otherwise. The Ninth Circuit has held that “the government must prove by
                                  22
                                       clear and convincing evidence that [a non-citizen] is a flight risk or a danger to the community to
                                  23
                                       justify denial of bond.” Singh, 638 F.3d at 1203. While the Ninth Circuit made this holding in the
                                  24

                                  25   context of Casas hearings, the Court determines that the reasoning applies with equal force here. In

                                  26   particular, the Court finds that “it is improper to ask [Perera] to ‘share equally with society the risk

                                  27   of error when the possible injury to the individual’—deprivation of liberty—is so significant.” Id.
                                  28
                                       at 1203-1204 (quoting Addington v. Texas, 441 U.S. 418, 427 (1979)); see also Ixchop Perez v.
                                                                                    11
                                         Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 12 of 13




                                       McAleenan, 435 F. Supp. 3d 1055, 1062 (N.D. Cal. 2020), appeal dismissed sub nom. Perez v.
                                   1

                                   2   McAleenan, No. 20-15511, 2020 WL 8970669 (9th Cir. Dec. 4, 2020) (“Accordingly, this court will

                                   3   join the consensus view among District Courts concluding that after Jennings where ... the

                                   4   government seeks to detain an alien pending removal proceedings, it bears the burden of proving
                                   5
                                       that such detention is justified.” (internal marks and citation omitted)).
                                   6
                                          C. Security
                                   7
                                               Federal Rule of Civil Procedure 65(c) provides that “[t]he court may issue a preliminary
                                   8
                                       injunction or a temporary restraining order only if the movant gives security in an amount that the
                                   9

                                  10   court considers proper to pay the costs and damages sustained by any party found to have been

                                  11   wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). The Ninth Circuit has “recognized that
                                  12   Rule 65(c) invests the district court with discretion as to the amount of security required, if any.”
Northern District of California
 United States District Court




                                  13
                                       Jorgensen v. Cassiday, 320 F.3d 906, 919 (9th Cir. 2003) (internal quotation marks and citation
                                  14
                                       omitted) (italics in original). “The district court may dispense with the filing of a bond when it
                                  15
                                       concludes there is no realistic likelihood of harm to the defendant from enjoining his or her conduct.”
                                  16

                                  17   Id. District courts have routinely exercised their discretion to require no security in cases brought

                                  18   by incarcerated people. See, e.g., Jorge M.F., 2021 WL 783561, at * 4; Vargas v. Jennings, 2020

                                  19   WL 5074312, at *5 (N.D. Cal. Aug. 23, 2021); Orantes–Hernandez v. Smith, 541 F. Supp. 351, 385
                                  20   n.42 (C.D. Cal. 1982). This Court does the same here.
                                  21
                                          V.      ORDER
                                  22
                                          The Court HOLDS as follows:
                                  23
                                               (1) Plaintiff’s application for a TRO is GRANTED.
                                  24

                                  25           (2) Respondents-Defendants and their agents and employees are ENJOINED from

                                  26              continuing to detain Petitioner-Plaintiff for more than 7 days from the date of this order

                                  27              without a bond hearing at which the government bears the burden of justifying Petitioner-
                                  28
                                                  Plaintiff’s detention, by clear and convincing evidence.
                                                                                         12
                                         Case 5:21-cv-04136-BLF Document 25 Filed 06/11/21 Page 13 of 13




                                              (3) This TRO is issued after notice and hearing. The Court SETS set the hearing for the
                                   1

                                   2             preliminary injunction on July 15, 2021 at 9:00 am, or such later dates as the parties may

                                   3             request.

                                   4          (4) The Temporary Restraining Order provisions set forth herein shall expire at 5:00 pm on
                                   5
                                                 July 15, 2021 unless before then Defendants consent, or the Court, for good cause, orders
                                   6
                                                 an extension.
                                   7
                                              (5) Defendants may file any papers in opposition to the issuance of a preliminary injunction
                                   8
                                                 no later than June 24, 2021.
                                   9

                                  10          (6) Perera may file any reply papers prior to the Show Cause hearing no later than July 1,

                                  11             2021.
                                  12
Northern District of California




                                              IT IS SO ORDERED.
 United States District Court




                                  13

                                  14
                                       Dated: June 11, 2021
                                  15
                                                                                      ______________________________________
                                  16                                                  BETH LABSON FREEMAN
                                                                                      United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       13
